MORROW, RUSSELL O., Associate Judge.
• This is an appeal from an order of court denying a motion for post-conviction relief pursuant to Rule 3.850, Florida Rules of Criminal Procedure, 33 F.S.A.
Appellant with appointed counsel before the Circuit Court of Broward County on December 16, 1969, entered a plea of guilty to the charge of murder in the first degree. A direct appeal was taken to this court (Case No. 70-67) and judgment and sentence were affirmed without opinion.
Appellant alleges in his motion that he was coerced by his appointed counsel to enter a plea of guilty; that if he didn’t plead guilty, he would get the electric chair; that he was put in fear of his life and forced to plead guilty.
The record reveals the following proceedings before the court at the time of plea:
“THE COURT: You are James Olin Yeargin?
“THE DEFENDANT: Yes, sir.
“THE COURT: Would you read the indictment to him, Mr. Huebner ?
“MR. HUEBNER: Mr. Yeargin, you have been charged with on the 26th day of July in the year of Our Lord one-thousand nine hundred and sixty-nine, with the force and arms at and in the County of Broward aforesaid unlawfully and feloneously [sic] and from a premeditated design to effect the death of a human being did unlawfully shoot to kill the said Cecil James Jowers, with a pistol, a better and more particular description of said weapon being to the affiant unknown, with which weapon said James Olin Yeargin then and there shot the said Cecil James Jowers, inflicting wounds from which he did languish and die, against the form of the statute in such case pursuant to Section 782.04 of the Florida Statutes, F.S.A., made and provided to the evil example of all oth*295ers in the like case offending, and against the peace and dignity of the State of Florida.
“This was returned by the spring Grand Jury of 1969 on the 4th day of August, 1969.
“Sir, to that charge, how do you plead ?
“THE DEFENDANT: Guilty.
“MR. BROWN: The name of the decedent is Jowers?
“MR. HUEBNER: Excuse me, J-ow-e-r-s.
“MR. BROWN: The defendant enters his plea of guilty to the charge, if the Court please.
“THE COURT: Mr. Yeargin, before accepting your plea of guilty, the Court must determine if it was freely and voluntarily made. For that reason, it will be necessary to ask you certain questions. If you don’t understand any questions or comment of the Court, say so immediately and they will be explained to you.
“How old are you?
“THE DEFENDANT: 32.
“THE COURT: Are you married ?
“THE DEFENDANT: No, sir, common-law wife.
“THE COURT: How much education do you have ?
“THE DEFENDANT: Third grade.”
“THE COURT: What kind of work or occupation have you followed in your lifetime?
“THE DEFENDANT: Body and fender repair.
“THE COURT: Have you ever been declared mentally incompetent or been treated for any mental illness ?
“THE DEFENDANT: No, sir.
“THE COURT: You understand that you are charged with murder in the first degree ?
“THE DEFENDANT: Yes, sir.
“THE COURT: A plea of guilty admits the truth of the charge; a plea of not guilty denies the charge. Do you understand this?
“THE DEFENDANT: Yes, sir.
“THE COURT: The Court wants to advise you that under the law you can be sentenced to death or imprisonment for life. You are represented by Mr. Robert Brown who is here with you. Have you discussed fully with him your case and explained to him everything you know about it?
“THE DEFENDANT: Yes, sir.
“THE COURT: Has your lawyer discussed with you the defenses that might be available to the charge and given you the benefit of his advice?
“THE DEFENDANT: Yes, sir.
“THE COURT: Are you satisfied that your lawyer has represented you to the best of his ability and has done all that can be expected of him ?
“THE DEFENDANT: Yes, sir.
“THE COURT: Are you entering a plea of guilty to this offense because you are guilty and for no other reason ?
“THE DEFENDANT: Yes, sir.
“THE COURT: Has any person promised you or suggested to you that you will be rewarded in any manner or that you will be given probation or leniency if you plead guilty?
“THE DEFENDANT: No, sir.
“THE COURT: Has any person used any threats, force, pressure, or intimidation to make you plead guilty ?
“THE DEFENDANT: No, sir.
*296“THE COURT: The Court finds that you, James Olin Yeargin, are an alert, able, and intelligent person; that you have had the advice and benefit of Robert Brown, an attorney at law admitted to practice before this Court, who is able and qualified to represent you in this case; that you understand the nature of the charge against you and of the defenses available to you; that your decision to plead guilty is made freely and voluntarily and of your own free will and accord. This being the case, the Court adjudges you to be guilty. The plea of guilty is accepted.”
This examination is thorough and meticulous and conclusively shows that appellant is not entitled to relief as alleged in his motion.
The order appealed is affirmed.
OWEN and MAGER, JJ., concur.